DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/08/2021 regarding the 102 rejection of claim 1 have been fully considered but they are not persuasive. 
Examiner has re-interpreted Nabata in light of the amendments to claim 1.  Specifically, Applicant has changed the claimed function of the “body portion” from “the body portion including an output shaft configured to rotate along a rotation axis” (emphasis added, which prompted the Examiner to interpret Nabata’s entire motor 10 including the output shaft 13 as a “body portion”) to “the body portion configured to rotate the output shaft along a rotation axis” (emphasis added).  The amended functionality of the body portion makes it clear to the Examiner that since the body portion is causing the shaft to rotate, Nabata’s piston and swash plate more appropriately read on the claimed “body portion”.  
Given this amended functionality of “body portion” and Applicant only adding part of claim 2 into claim 1, Examiner believes Nabata still reads on claim 1 (see rejection below).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 4, and 7-12 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Nabata et al. (US 2017/0276055; “Nabata”).

Regarding claim 1, Nabata discloses in at least figure 1 a hydraulic drive device (10) (¶ [0034]), comprising an output shaft (13), a body portion (15, 17) for converting energy of a supplied pressure oil into rotational power, the body portion (15, 17) configured to rotate the output shaft (13) along a rotation axis by the rotational power (¶ [0040]), a hydraulic block (14) disposed in an extending direction of the output shaft (13) of the body portion (15, 17) (¶ [0039]) and having an oil passage (32) for supplying the 
  
Regarding claim 3, Nabata discloses the rotation sensor (50) includes, a rotary portion (52), and a detection portion (51) for measuring a rotational speed of the rotary portion (52), wherein the rotary portion (52) is connected to the output shaft (13) and axially rotates together with the output shaft (13), and wherein the rotation sensor (50) determines a rotational speed of the output shaft (13) with the detection portion (51) measuring the rotational speed of the rotary portion (52) (¶ [0041]).
  
Regarding claim 4, Nabata discloses a connection part (29) of the rotary portion (52) at which the rotary portion (52) is connected to the output shaft (13) is disposed in a concave portion of the hydraulic block (14) (see figure 1).
  
Regarding claim 7, Nabata discloses in figure 1 one end portion of the output shaft (13) is disposed in a concave portion of the hydraulic block (14).
  
Regarding claim 8, Nabata discloses in figure 1 with respect to the extending direction of the output shaft (13), the body portion (15, 17) is disposed on the one side 
 
Regarding claim 9, Nabata discloses in figure 1 the other side (right side) of the hydraulic block (14) includes an end portion (far right end of hydraulic block 14), and wherein the end portion of the hydraulic block (14) on the other side (right side) is configured to receive the at least part (52) of the rotation sensor (50) therein. 
 
Regarding claim 10, Nabata discloses in at least figure 1 a hydraulic drive device (10) (¶ [0034]), comprising an output shaft (13),Page 44826-8427-9002.vlAttorney Docket Number: 021970-0503206 Client Reference Number: 226517USa body portion (15, 17) for converting energy of a supplied pressure oil into rotational power, the body portion (15, 17) configured to rotate the output shaft (13) along a rotation axis by the rotational power (¶ [0040]), a hydraulic block (14) disposed in an extending direction of the output shaft (13) of the body portion (15, 17) and having an oil passage (32) for supplying the pressure oil to the body portion (15, 17) (¶ [0041]), and a rotation sensor (50) for detecting rotation of the output shaft (13), at least part (52) of the rotation sensor (50) being disposed in the hydraulic block (14) (¶ [0044]), wherein the rotation sensor (50) is positioned on one side of the hydraulic block (14) in the extending direction of the output shaft (13) (right side of hydraulic block, see figure 1).
  
Regarding claim 11, Nabata discloses in figure 1 with respect to the extending direction of the output shaft (13), the rotation sensor (50) is disposed on the one side 

Regarding claim 12, Nabata discloses in figure 1 the one side (right side) of the hydraulic block (14) includes an end portion (far right end), and wherein the end portion of the hydraulic block (14) on the one side (right side) is configured to receive the at least part (52) of the rotation sensor (50) therein.

Allowable Subject Matter
Claims 2 and 6 are allowed.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914.  The examiner can normally be reached on T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATALIE HULS/           Primary Examiner, Art Unit 2863